 



Exhibit __________
(IMAGE) [l27976al2797616.gif]

 



--------------------------------------------------------------------------------



 



      



      
      

        TABLE OF CONTENTS

                 
 
               
Eligibility
    1          
 
               
How the Plan Works
    2          
 
               
Your Individual Target Incentive
    2          
 
               
Weighting the Measures
    3          
 
               
Measuring Performance
    4          
 
               
Performance Multipliers
    4          
 
               
Performance Measures
    5          
 
               
Corporate Performance
    5          
 
               
Business Unit Performance
    6          
 
               
Individual Performance
    7          
 
               
Summary — Total Award Calculation
    8          
 
               
Appendix
    9          
 
               
Business Unit Plan Components
    9          
 
               
Administrative Details
    10          
 
               
Definition of Common Terms
    11          



 



--------------------------------------------------------------------------------



 



AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN

     
 
            1

AMERICAN GREETINGS
KEY MANAGEMENT
ANNUAL INCENTIVE PLAN
This brochure provides an overview of the Key Management Annual Incentive Plan —
a valuable component of your total compensation package. It contains details
about how the Plan rewards for Corporate, Business Unit and Individual
performance results. In addition, your Incentive Compensation Statement —
provided separately — includes information specific to your participation in the
plan: your assigned business unit and sub-business unit if any, your target
incentive percentage and detailed examples of the incentive calculation under
different performance scenarios. Together, these documents provide the
information you need to understand the Plan so you can maximize your annual
incentive award.
n ELIGIBILITY
You are eligible to participate in the Key Management Annual Incentive Plan if
you are a Key Manager or Officer in one of the following primary business units
and you do not participate in another Company-sponsored annual incentive plan:



      



              PRIMARY BUSINESS UNIT     PARTICIPANTS                
Corporate Consolidated
    Chairman, Chief Executive Officer, President and    
 
    Chief Operating Officer and other Section 16    
 
    Executive Officers                
Total Social Expressions Group (SEG)
    Associates who are part of:    
 
    AGI In Store    
 
    Business Intelligence    
 
    Canada    
 
    Carlton Mexico    
 
    Carlton Retail    
 
    Corporate Staff (Delta, Finance, HR, ISD, Legal)    
 
    Creative    
 
    DesignWare & Specialty SBU    
 
    Everyday & Seasonal Cards    
 
    Field Sales    
 
    Field Sales Operations (FSO)    
 
    Gift Packaging & Holiday SBU    
 
    Global Sourcing    
 
    Inbound Licensing    
 
    Invention Lab    
 
    Plants    
 
    All other North American Greeting Card    
 
      Division units                
AG Intellectual Properties Group
    AGIP Corporate Staff                
AG Interactive
    AG Interactive associates                
AG Properties
    AG Properties associates                
UK Greetings
    UK Greetings associates                
John Sands Group
    John Sands Group associates                
Key Managers include individuals in Key Manager 1 and Key Manager 2 job levels.
Officers include Corporate-level Executive Directors, Vice Presidents, Senior
Vice Presidents, President and Chief Operating Officer, Chief Executive Officer,
Chairman of the Board and any other job level(s) that may be designated.





 



--------------------------------------------------------------------------------



 



       
 
    AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN

       
2
     


n HOW THE PLAN WORKS
The Key Management Annual Incentive Plan rewards participants for their
contributions to American Greetings success over a 12-month fiscal year. The
Plan rewards for successful results in three key performance areas:

§   Corporate Performance. At the beginning of each fiscal year, the American
Greetings Board of Directors approves the corporate earnings per share
(EPS) goal for the year. Actual corporate results are compared to this goal at
the end of the fiscal year.   §   Business Unit Performance. Every year, each
business unit develops an earnings goal — which is approved by the Board of
Directors — based on its strategic direction, business opportunities and growth
projections. Business unit performance is based on actual fiscal year earnings
results for your assigned business unit compared to goal.   §   Individual
Performance. Your manager will determine your individual performance compared to
your objectives for the year. Your actual fiscal year-end performance rating
determines the percentage of the target individual incentive amount you earn.

At the end of each fiscal year, incentive amounts are determined based on
performance in these three areas and are added together to determine your total
Key Management Annual Incentive Plan award.
(FLOW CHART) [l27976al2797617.gif]
The total award — which is paid in cash — can range from 0% to 200% of your
individual target incentive. This provides significant incentive earnings
opportunity when performance in one or more of these performance areas exceeds
expectations.
Let’s take a look at the components of the Plan and how they work.
YOUR INDIVIDUAL TARGET INCENTIVE
At the beginning of each fiscal year, an individual target incentive is
established for you based on your job level. This target incentive is typically
communicated as a percentage of your base earnings but may also be expressed as
a dollar amount, determined by multiplying your base earnings by your target
incentive percentage as follows:
(FLOW CHART) [l27976al2797618.gif]
The target incentive represents what you would earn if each performance measure
in this incentive plan (Corporate, Business Unit and Individual) were achieved
at 100% of goal (i.e., all components achieve their target performance).

     
 
   
 
  EXAMPLE
 
   
 
  For example, assume Joe is a Key Manager 1 with base earnings of $60,000. His
target incentive under the Plan is 10%, or $6,000 ($60,000 x 10% = $6,000).
 
   
 
  We’ll refer to Joe throughout this brochure as we describe how the Plan works.
 
   



 



--------------------------------------------------------------------------------



 



            AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN        
 
                     
 
         
 
      3  
 
         

WEIGHTING THE MEASURES
Performance measures are weighted by job level to reflect the degree to which
positions within a job level can affect performance in each of the three
performance measurement areas. Accordingly, associates at higher job levels —
who have more impact on the achievement of corporate objectives — have more
weight assigned to the corporate performance measure. Lower job levels, in
contrast, have more weight assigned to the business unit performance measure.
The following chart shows the specific weightings for each job level for fiscal
year 2008.






                            FISCAL YEAR 2008 WEIGHTINGS   JOB LEVEL    
Corporate     Business Unit     Individual                        
Chairman of the Board, CEO, President and COO, Senior Vice Presidents and other
Section 16 Executive Officers
    30%     40%     30%  
 
                                         
 
                   
Vice Presidents, Executive Directors, Key Managers 2, Key Managers 1
    20%     50%     30%  
 
                                       



EXAMPLE
Joe, a Key Manager 1 with base earnings of $60,000 and a 10% incentive target,
would have the following set of performance measure weightings and target
incentive awards:
(TABLE) [l27976al2797619.gif]

Corporate            Business Unit            Individual            Total Key
Manager 1 Weightings 20% 50% 30% 100%

Joe’s Target Incentive 2% 5% 3% 10% (Percent of Base Earnings) (10% x 20%) (10%
x 50%) (10% x 30%)

Joe’s Target Incentive ($) $1,200$3,000$1,800 $6,000 ($ 60,000 x 2%) ($60,000 x
5%) ($60,000 x 3%)

      



 



--------------------------------------------------------------------------------



 



            AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN
 
             
 
     
4
     
 
     

MEASURING PERFORMANCE
At the beginning of each fiscal year, the American Greetings Board of Directors
approves the corporate earnings per share (EPS) goal for the coming year. This
goal provides the context within which each business unit then sets its earnings
goal.
Corporate and business unit actual earnings performance is determined at the end
of the fiscal year and expressed as a percentage of the earnings goal. In
contrast, individual results are evaluated by your manager at fiscal year-end
and communicated as an individual performance rating. If the corporation’s or
your business unit’s results exceed or fall below the earnings goal, Plan
payouts are adjusted.



PERFORMANCE THRESHOLD
The corporate performance threshold is 90% of the fiscal year earnings goal.

  n   Below Target Performance. If actual earnings results do not meet a minimum
level of performance — the performance threshold — no incentive award is earned
for that performance measure. Earnings results that fall between threshold and
goal result in a reduced incentive award.     n   Target Performance. When
actual results meet the earnings goal, you receive 100% of the target incentive
award for that performance measure.     n   Above Target Performance. When
actual results exceed the earnings goal, you can receive up to 200% of the
targeted incentive award for that performance measure.

As described above, there is a precise relationship between actual earnings
results and the corresponding incentive award. As performance rises or falls, so
does your incentive award. But how much your award changes as performance varies
is determined by something called a performance multiplier, which is discussed
in the following section.
PERFORMANCE MULTIPLIERS
The performance multiplier is used to calculate the corporate and business unit
incentive awards when performance is above or below goal, provided the
performance thresholds have been achieved.
Corporate and business unit performance incrementally increase your incentive
award for performance above goal. They also incrementally decrease your
incentive award for performance below goal.
For example, a multiplier of 4 means that for every 1% increase or decrease in
the percentage of goal achieved, there is a corresponding 4% increase or
decrease in the percentage of target incentive earned.
The formula below illustrates the role of the performance multiplier in
determining the adjustment that is made to your incentive target based on actual
performance achieved.
(FORMULA) [l27976al2797620.gif]

Example of a performance adjustment when the percent of goal achieved is 105%
and the performance multiplier is 4

100% + ( 4x 5% ) = 120%

Target            Performance Results Above Performance
Performance            Multiplier            Goal            Adjustment

Important Note: Business unit performance multipliers vary by business unit. The
multiplier assigned to your business unit is provided in your fiscal year 2008
Incentive Plan Statement. A list of all business unit multipliers is provided in
the Appendix.



 



--------------------------------------------------------------------------------



 



            AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN        
 
                     
 
         
 
      5  
 
         

n   PERFORMANCE MEASURES

CORPORATE PERFORMANCE
Corporate performance is based on fiscal year-end corporate earnings per share
compared to goal. Minimum performance of 90% of goal must be attained before any
incentive is earned. From that point forward, incentive awards are determined
using a performance multiplier of 4 as illustrated in the example below.
      
(FLOW CHART) [l27976al2797621.gif]



CORPORATE PERFORMANCE

+

BUSINESS UNIT PERFORMANCE

+

INDIVIDUAL PERFORMANCE



EXAMPLE
Joe is a KM1 with $60,000 in base earnings. Let’s assume corporate EPS
performance at year-end is 105% of goal. Joe’s corporate incentive award is
calculated in three steps:

  1.   Determine the corporate performance adjustment factor     2.   Apply the
corporate performance adjustment to Joe’s target incentive percentage for the
corporate component     3.   Multiply the result by Joe’s base earnings

(TABLE) [l27976al2797622.gif]

100% + ( 4 x 5% ) = 120%

Target Performance Corporate Results Above Goal Performance Adjustment
Performance Multiplier

CORPORATE INCENTIVE Joe’s Target Incentive 2%

Performance Adjustment x 120% Joe’s Base Earnings x $60,000 Joe’s Incentive
Earned = $1,440

      



 



--------------------------------------------------------------------------------



 



            AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN
 
           
 
     
6
     
 
     

BUSINESS UNIT PERFORMANCE
Business unit performance is based on fiscal year-end earnings results compared
to goal. All associates are assigned to a primary business unit. However, some
will also be assigned to a sub-business unit based on business conditions and
American Greetings strategic priorities.
Business unit and sub-business unit performance measures will vary, but your
primary business unit measure will be one of the following:

  n   Business Unit Pro Forma Earnings Before Interest and Taxes (Business Unit
Pro Forma EBIT), or     n   Corporate Earnings Before Interest and Taxes
(Corporate EBIT).

Earnings are charged/credited for any variation from plan in Net Capital
Employed at the weighted average cost of capital. Performance is based on fiscal
year-end earnings compared to goal.
The incentive is earned when the performance threshold for the primary business
unit (or sub-business unit, where applicable) is achieved.

n   The performance threshold for all primary and sub-business units, except for
Carlton Cards Retail, is 90% of goal.   n   The performance threshold for
Carlton Cards Retail is 60% of goal.

A listing of each business unit’s and sub-business unit’s assigned earnings
measure(s) and performance multipliers are provided in the Appendix. An example
of the calculation of this incentive follows.
(FLOW CHART) [l27976al2797623.gif]

CORPORATE PERFORMANCE

+

BUSINESS UNIT PERFORMANCE

+

INDIVIDUAL PERFORMANCE



      





EXAMPLE
Joe is a KM1 with $60,000 in base earnings. Let’s assume his Business Unit has a
performance multiplier of 4 and that its performance at year-end is 96% of goal.
Joe’s business unit incentive award is calculated in three steps:

  1.   Determine the business unit performance adjustment     2.   Apply the
business unit performance adjustment to Joe’s target incentive percentage for
the business unit component     3.   Multiply the result by Joe’s base earnings

(TABLE) [l27976al2797624.gif]

100% + ( 4 x — 4% ) = 84%

Target Performance Business Unit Results Below Goal Business Unit Performance
Multiplier Performance Adjustment

BUSINESS UNIT INCENTIVE Joe’s Target Incentive 5%

Performance Adjustment x 84% Joe’s Base Earnings x $60,000 Joe’s Incentive
Earned = $2,520



     

 



--------------------------------------------------------------------------------



 



AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN

      7    

INDIVIDUAL PERFORMANCE
At the end of the fiscal year, managers assess each participant’s performance
compared to other participants within the business unit. Managers determine the
degree to which the participants achieve the goals and job expectations defined
at the beginning of the year.
Managers rank participants based on their relative performance and determine the
actual performance rating based on these rankings and the targeted percentage of
participants for each rating.

§   Participants who receive an “Exceeds Expectations” performance rating
receive the target incentive for the individual performance measure multiplied
by 150%. In certain circumstances, this target can be increased to 200%1.   §  
Participants who receive a “Meets Expectations” rating will receive 100% of
their target individual incentive.   §   Participants who receive an
“Improvement Expected/ Performance Below Peer Level” rating will not receive an
individual performance incentive and will only receive 50% of any incentive
otherwise earned.

If corporate earnings performance is below the performance threshold, only those
associates with a performance rating of “Exceeds Expectations” may receive
awards for the individual performance measure.

§   Participants who receive an “Exceeds Expectations” performance rating will
receive 50% of the target incentive payable for the individual performance
component.

§   Participants who receive a “Meets Expectations” or “Improvement
Expected/Below Peer Level” performance rating will not receive any portion of
the individual performance incentive.

If you are a senior executive officer, please refer to the fiscal year 2008
Addendum to the Individual Performance Component, included with your
personalized Incentive Compensation Statement, for a complete description of how
individual performance under the Key Management Annual Incentive Plan applies to
you.






(FLOW CHART) [l27976al2797625.gif]
(TABLE) [l27976al2797626.gif]



The following schedule shows how individual amounts will be adjusted based on
individual performance.
(TABLE) [l27976al2797627.gif]
 

1  Managers can, at their discretion, increase the Individual Payout Percentage
to 200% for associates rated as “Exceeds Expectations” who demonstrate an
extraordinary level of performance. Accomplishments must be the result of
extraordinary effort and initiative that go well beyond the contributions of
other associates rated as “Exceeds Expectations.” The number of persons eligible
to receive an Individual Payout Percentage of 200% may not exceed one-third of
the total number of associates rated as “Exceeds Expectations.”

 



--------------------------------------------------------------------------------



 



  AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN

8        


n SUMMARY—TOTAL AWARD CALCULATION
At the end of American Greetings fiscal year, corporate, business unit and
individual results are evaluated and your total incentive award is calculated.

          EXAMPLE         The following example shows how Joe’s actual incentive
award is calculated based on the assumptions that were used throughout this
brochure:     JOE’S ASSUMPTIONS   PERFORMANCE ASSUMPTIONS     Base Earnings:
$60,000 Corporate: 105% of Goal     Individual Target Percentage: 10% Business
Unit: 96% of Goal     Individual Target Incentive: $6,000 Individual: Exceeds
Expectations

(TABLE) [l27976al2797628.gif]



 



--------------------------------------------------------------------------------



 



AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN

      9    

n APPENDIX
The following section provides additional details about the plan, including
details about the business units, their performance measures and performance
multipliers.
Please note that some plan participants will have their business unit incentive
determined based on performance in two areas. Details about the weightings and
performance multipliers for these measures are shown below and on your
personalized Incentive Compensation Statement, as appropriate.




                                                                  BUSINESS UNIT
COMPONENTS   BUSINESS UNIT/     PERFORMANCE                         PERFORMANCE
    PARTICIPANTS     MEASURE     WEIGHT     MULTIPLIER         Primary Unit    
Sub Unit     Primary Unit     Sub Unit     Primary Unit     Sub Unit            
                                 
Corporate Consolidated Chairman, CEO, President and COO and Section 16 Executive
Officers
    Corporate EBIT             100 %                 4                          
                               
Business Intelligence,
Canada, Carlton Mexico,
Corporate Staff (Delta,
Finance, HR, ISD, Legal),
Creative, DesignWare &
Specialty SBU, Everyday
& Seasonal Cards, Field
Sales, FSO, Gift Packaging
& Holiday SBU,
Global Sourcing, Invention
Lab, Plants, all other
North American Greeting
Card Division units
    Total SEG(1)             100 %                 4                            
                             
Inbound Licensing
    Total SEG(1)     AG Interactive pro forma EBIT       50 %       50 %       4
        2                                                
AGI In Store
    Total SEG(1)     AGI In Store pro forma EBIT       50 %       50 %       4  
      2                                                
Carlton Cards Retail
    Total SEG(1)     Carlton Cards Retail pro forma EBIT       25 %       75 %  
    4         1                                                
AG Intellectual Properties
Group – Corporate Staff
    AG Interactive pro forma EBIT +
AG Properties pro forma EBIT             100 %                 2                
                                         
AG Interactive
    AG Interactive pro forma EBIT             100 %                 2          
                                               
AG Properties
    AG Properties pro forma EBIT             100 %                 2            
                                             
UK Greetings
    UK Greetings pro forma EBIT             100 %                 4            
                                             
John Sands Group
    John Sands Group pro forma EBIT             100 %                 2        
                                               

 

(1)   Total SEG = NAGCD pro forma EBIT (includes Carlton Mexico pro forma EBIT,
Retail Eliminations and Corporate Expense) + Carlton Cards Retail pro forma EBIT
+ AGI In Store pro forma EBIT

 



--------------------------------------------------------------------------------



 



  AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN

10        


ADMINISTRATIVE DETAILS
If your employment status changes, your Plan participation and any payouts may
be affected as described below.

§   New Hires. If you are hired during the Plan year —defined as the American
Greetings fiscal year ending February 29, 2008 — and are eligible to participate
in the Key Management Annual Incentive Plan, you will receive a prorated
incentive payout based on the period of time you participated in the Plan and
your base earnings during that time.   §   Promotions and Transfers. If you are
promoted or you move from one business unit to another during the Plan year,
your individual target incentive, base earnings, business unit goal and
corresponding performance multiplier may change. If any of these do change, your
incentive will be calculated based on the targets, base earnings, plan
provisions and actual performance for each business unit you participated in on
a prorated basis basis and rounded to the nearest full month.   §   Termination.
If you voluntarily or involuntarily leave American Greetings before the
completion of the Plan year, you will forfeit your Key Management Annual
Incentive Plan award for that fiscal year.   §   Retirement, Leave of Absence,
Disability, Death. If your employment ends during the Plan year because you
elect to retire after age 60, or if you take a leave of absence, suffer a
permanent disability or die, your incentive payout will be prorated to the
nearest full month based on the actual period you participated in the Plan
during the year.       An associate will be deemed to suffer a permanent
disability only in the following circumstances: (A) where an associate is absent
from employment with American Greetings due to his or her inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment, which either can be expected to result in death,
or can be expected to last for a continuous period of not less than 12 months;
or (B) where an associate is scheduled

    to receive income replacement benefits for a period of not less than
3 months under an accident and health plan covering American Greetings associate
on account of a medically determinable physical or mental impairment that can be
expected to result in death or last for a continuous period of not less than
12 months.   §   Incentive Payout. Incentive payouts earned in fiscal year 2008
will be paid to participants within two and one-half months following the end of
fiscal 2008, typically within 60 days after the end of the fiscal year.
Incentive payouts are subject to normal tax withholding at a standardized rate
and will be deposited to a bank account of your choice.   §   It is the intent
that incentive payouts fall under the short-term deferral rules of Section 409A
of the Internal Revenue Code to exempt the payment of such Key Management Annual
Incentive Plan benefits from the requirements of Section 409A.   §   Calculating
Payouts. For computation purposes, financial goals and actual performance
results are rounded to the nearest $1,000. The percent of the financial goal
achieved and the percent of target bonus earned is rounded to the nearest
one-tenth of one percent. The actual incentive payout is rounded to the nearest
dollar.   §   Omnibus Incentive Plan. The Key Management Annual Incentive Plan
is governed by the American Greetings Corporation 2007 Omnibus Incentive
Compensation Plan, as such plan may be amended from time to time. In the event
of a conflict between the Key Management Annual Incentive Plan and the Omnibus
Incentive Plan, the terms of the Omnibus Incentive Plan will govern.   §  
Questions. If you have questions about the Key Management Annual Incentive Plan
and how it works, please contact your manager. Your manager will work with you
to ensure you understand the Plan so you can maximize your annual incentive.



 



--------------------------------------------------------------------------------



 



AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN

      11    

DEFINITION OF COMMON TERMS
The following provides definitions of some common terms used throughout this
brochure. Capitalized terms used herein that are not defined will have the
meaning set forth in the Omnibus Incentive Plan.

§   Base Earnings. Your base earnings are defined as your base salary earned
during the fiscal year. Base earnings exclude health and welfare benefits,
bonus, commission, and incentive payments, overtime and other indirect
compensation. Base earnings for Plan participants outside of the U.S. may be
defined differently and may vary by country.   §   Business Unit EBIT. A
business unit’s earnings before interest and taxes.   §   Business Unit Pro
Forma EBIT. A business unit’s earnings before interest and taxes,
charged/credited for any variation from plan in Net Capital Employed at the
weighted average cost of capital. §   Corporate Earnings Per Share (EPS).
Corporate earnings per share is measured at the end of the fiscal year and is
calculated as corporate pre-tax income minus taxes divided by the total number
of planned shares outstanding as calculated on a fully diluted basis.

§   Corporate Earnings Before Interest and Taxes (Corporate EBIT). Consolidated
corporate earnings before interest and taxes, charged/credited for any variation
from plan in Net Capital Employed at the weighted average cost of capital.   §  
Fiscal Year. March 1 through February 28 or 29 of the following calendar year.  
§   Net Capital Employed (NCE). Assets (minus cash and LIFO reserve) minus
liabilities (not including interest-bearing debt, inter-company payables and
income taxes).



 



--------------------------------------------------------------------------------



 



blank page

 



--------------------------------------------------------------------------------



 



Nothing in this brochure or in any individual Incentive Compensation Statement
should be construed to create or imply any contract of employment between an
associate and American Greetings and its subsidiaries or to create any binding
contractual right to payment of any specific amount under the American Greetings
Key Management Annual Incentive Plan. The provisions of this brochure describe
the general guidelines used by American Greetings in determining the benefits
payable to Plan participants; however, in every case, American Greetings
reserves the right to reduce or eliminate the amount that would otherwise be
payable to a participant or participants under such guidelines where it
determines, in its discretion, that such a reduction is necessary or
appropriate, in light of the participant’s performance or other relevant
business circumstances.
American Greetings reserves the right to terminate or make changes to the Plan,
including retroactively, at any time without prior notice to any of the Plan’s
participants (provided, that no amendment to the Plan adopted more than 90 days
after the beginning of the applicable fiscal year may have the effect of
increasing the amount that is or could be payable under the guidelines set forth
herein for such fiscal year to any participant who is a “covered employee” of
American Greetings as defined in section 162(m)(3) of the Internal Revenue
Code). In the case of our executive officers, the Board of Directors (or
committee thereof), and in the case of all other participants, the Board of
Directors (or committee thereof), the Chief Executive Officer and the Chairman
are the only persons who have the authority to alter or amend this Plan. Any
such alteration or amendment must be done in writing. No participant should rely
on an alteration or amendment to this Plan unless it is made in writing and
signed by the Chief Executive Officer or the Chairman.

 



--------------------------------------------------------------------------------



 



(IMAGE) [l27976al2797629.gif]

 



--------------------------------------------------------------------------------



 



(AMERICAN GREETINGS LOGO) [l27976al2797600.gif]
SENIOR EXECUTIVE OFFICER
ADDENDUM TO INDIVIDUAL PERFORMANCE COMPONENT OF
FY2008 AMERICAN GREETINGS KEY MANAGEMENT ANNUAL INCENTIVE PLAN



Individual Performance
Notwithstanding the description of the Individual Performance component included
in the brochure (the “Plan Brochure”) outlining the Fiscal 2008 Key Management
Annual Incentive Plan, the Individual Performance component of American
Greetings Key Management Annual Incentive Plan for all Senior Executive Officers
of American Greetings, including the Corporation’s Chairman, Chief Executive
Officer, President and Chief Operating Officer, Senior Vice Presidents and other
Section 16 officers (collectively the “Senior Executive Officers”) is modified
by this Addendum as follows:

  §   A new performance rating of “Satisfactory” has been added to categorize
the achievement of goals and objectives at an overall performance level that is
greater than the “Improvement Expected / Performance Below Peer Level”
performance rating, but less than the “Meets Expectations” rating.     §   There
is not a specified target for the percentage of officers to be rated either as
“Satisfactory” or “Meets Expectations”; however, on a combined basis, the
targeted percentage of Senior Executive Officers to be rated “Meets
Expectations” or “Satisfactory” is 60%.

Accordingly, as with all participants in the Key Management Annual Incentive
Plan, at the end of the fiscal year, managers assess each participant’s
performance compared to other participants within the business unit. Managers
determine the degree to which the participants achieve the goals and job
expectations defined at the beginning of the year.
Managers rank participants based on their relative performance and determine
actual performance ratings based on these rankings and the targeted percentage
of participants for each rating.

  §   For Senior Executive Officers, the targeted percentage of participants for
the “Exceeds” Performance rating is 30%; the targeted percentage for the “Meets
Expectations” or “Satisfactory” performance ratings on a combined basis is 60%;
and the targeted percentage for the “Improvement Expected / Performance Below
Peer Level” is 10%. (See chart on the following page.)     §   As with other
participants, Senior Executive Officers who receive an “Exceeds Expectations”
performance rating receive the target incentive for the individual performance
measure multiplied by 150%. In certain circumstances, this target can be
increased to 200%. (1)     §   As with other participants, Senior Executive
Officers who receive a



 



--------------------------------------------------------------------------------



 



      “Meets Expectations” rating will receive 100% of their target individual
incentive.     §   Senior Executive Officers who receive a “Satisfactory” rating
will receive 50% of their target individual incentive.     §   As with other
participants, Senior Executive Officers who receive an “Improvement Expected /
Performance Below Peer Level” rating will not receive an individual performance
incentive and will only receive 50% of any incentive otherwise earned.

As with other participants, if corporate earnings performance is below the
performance threshold, only those Senior Executive Officers with a performance
rating of “Exceeds Expectations” may receive awards for the individual
performance measure.

  §   Participants, including Senior Executive Officers, who receive an “Exceeds
Expectations” performance rating, will receive 50% of the target incentive
payable for the individual performance component.     §   Senior Executives who
receive a “Meets Expectations”, “Satisfactory”, or “Improvement Expected / Below
Peer Level” performance rating will not receive any portion of the individual
performance incentive.

The following schedule shows how individual amounts will be adjusted based on
individual performance.
(TABLE) [l27976al2797630.gif]
(1) As with other participants, managers can, at their discretion, increase the
Individual Payout percentage to 200% for associates, including Senior Executive
Officers, rated as “Exceeds Expectations” who demonstrate an extraordinary level
of performance. Accomplishments must be the result of extraordinary effort and
initiative that go well beyond the contribution of other associates rated as
“Exceeds Expectations”. The number of persons eligible to receive an Individual
Payout Percentage of 200% may not exceed one-third of the total number of Senior
Executives rated as “Exceeds Expectations”.
Except as set forth in this Addendum, the description of the Key Management
Annual Incentive Plan included in the Plan Brochure remains unchanged. In the
event of a conflict between the terms described in the Plan Brochure and this
Addendum, the terms set forth in this Addendum will govern.

 